Appeal by the employer and carrier from a decision and award in a heart ease. The claimant, employed as a baker on August 27, 1957, while in the act of lifting a kettle and its contents weighing over 100 pounds felt a pain in his chest. He immediately notified his employer he was not feeling well and was taken home by one of the partners to whom he complained that he had a sharp pain in his chest. Upon arriving home, he went to bed, a doctor was called and a few days thereafter he was removed to the hospital where his condition was diagnosed as an acute recent infarction. He had suffered from a previous heart condition for some years, having a prior myocardial infarction in 1948. While the work which he was doing was his usual work, the effort in lifting the kettle, under the circumstances, was strenuous and has been found by the board to be sufficient to constitute the basis for a heart accident. While there is the usual conflict of medical testimony, the evidence is substantial that the heavy lifting could have precipitated the attack. A doctor for the carrier admitted that when there was extraordinary physical stress at the time or immediately prior to the accident there was a remote pos*563sibility that the basic disease might be aggravated by the accident. There was substantial evidence to support the findings of the board. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board.